Case 2:20-cv-01731-ODW-PVC Document 52 Filed 10/29/20 Page 1 of 15 Page ID #:824




  1
  2
  3
  4
  5
  6
  7
  8                                UNITED STATES DISTRICT COURT
  9
                                  CENTRAL DISTRICT OF CALIFORNIA
 10
 11   MALIBU BEHAVIORAL HEALTH
      SERVICES INC., d/b/a SOUTH
 12   CALIFORNIA ROAD TO
 13   RECOVERY, on their own behalf, of             Case No.: 2:20-CV-01731-ODW-PVC
      assignee, and as attorney-in-fact of LK
 14
 15                  Plaintiff,
 16                                                 STIPULATED PROTECTIVE ORDER
               vs.
 17
 18   MAGELLAN HEALTHCARE, INC.
      and AMERIHEALTH INSURANCE
 19
      COMPANY OF NEW JERSEY,
 20
 21                  Defendants.

 22
 23
 24
        1. PURPOSES AND LIMITATIONS
 25
               Discovery in this action is likely to involve production of confidential,
 26
 27   proprietary or private information for which special protection from public disclosure

 28   and from use for any purpose other than prosecuting this litigation may be warranted.

      05629801.1                                 -1-
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01731-ODW-PVC Document 52 Filed 10/29/20 Page 2 of 15 Page ID #:825




  1   Accordingly, the parties hereby stipulate to and petition the Court to enter the
  2   following Stipulated Protective Order. The parties acknowledge that this Order does
  3   not confer blanket protections on all disclosures or responses to discovery and that the
  4   protection it affords from public disclosure and use extends only to the limited
  5   information or items that are entitled to confidential treatment under the applicable
  6   legal principles.
  7     2. GOOD CAUSE STATEMENT
  8
               The parties anticipate producing certain confidential documents or information
  9
      in connection with discovery in this matter. Such confidential and proprietary
 10
      materials and information consist of, among other things, confidential business
 11
      information, information regarding confidential business practices, or other
 12
      commercial information, information otherwise generally unavailable to the public, or
 13
      which may be privileged or otherwise protected from disclosure under state or federal
 14
      statutes, court rules, case decisions, or common law.
 15
 16            The parties also acknowledge that information produced in discovery,

 17   regardless of its designation under this Order, may contain personal and health

 18   information subject to the protections of, inter alia, the Health Insurance Portability
 19   and Accountability Act of 1996 (“HIPAA”), the applicable requirements of the
 20   Standards for Privacy of Individually Identifiable Health Information and its
 21   implementing regulations issued by the U.S. Department of Health and Human
 22   Services (45 C.F.R. Parts 160-64; HIPAA Privacy Regulations), and similar state
 23   laws. (collectively “Privacy Laws”), which protect the confidentiality of individually
 24   identifiable personal and health information. The parties agree to take all measures
 25   necessary to comply with the requirements of the Privacy Laws and any other
 26   applicable laws governing the privacy of personal and health information. Such
 27   measures include, but are not limited to, the development, implementation,
 28
      maintenance, and use of appropriate administrative, technical, and physical safeguards
      05629801.1                               -2-
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01731-ODW-PVC Document 52 Filed 10/29/20 Page 3 of 15 Page ID #:826




  1   to preserve the integrity, confidentiality, and availability of Protected Information.
  2                Accordingly, to expedite the flow of information, to facilitate the prompt
  3   resolution of disputes over confidentiality of discovery materials, to adequately
  4   protect information the parties are entitled to keep confidential, to ensure that the
  5   parties are permitted reasonable necessary uses of such material in preparation for and
  6   in the conduct of trial, to address their handling at the end of the litigation, and serve
  7   the ends of justice, a protective order for such information is justified in this matter. It
  8
      is the intent of the parties that information will not be designated as confidential for
  9
      tactical reasons and that nothing be so designated without a good faith belief that it
 10
      has been maintained in a confidential, non-public manner, and there is good cause
 11
      why it should not be part of the public record of this case.
 12
        3. ACKNOWLEDGEMENT OF PROCEDURE FOR FILING UNDER SEAL
 13
               The parties further acknowledge, as set forth in Section 14.3, below, that this
 14
      Stipulated Protective Order does not entitle them to file confidential information under
 15
 16   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the

 17   standards that will be applied when a party seeks permission from the court to file

 18   material under seal.
 19            Any document that is not confidential, privileged, or otherwise protectable in its
 20   entirety will not be filed under seal if the confidential portions can be redacted. If
 21   documents can be redacted, then a redacted version for public viewing, omitting only
 22   the confidential, privileged, or otherwise protectable portions of the document, shall
 23   be filed. Any application that seeks to file documents under seal in their entirety
 24   should include an explanation of why redaction is not feasible.
 25     4. DEFINITIONS
 26            4.1      Action: this pending federal lawsuit, Malibu Behavioral Health Services,
 27   Inc. d/b/a South California Road to Recovery v. Magellan Healthcare, Inc., et al.,
 28
      Case No. 2:20-CV-01731-ODW-PVC.
      05629801.1                                   -3-
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01731-ODW-PVC Document 52 Filed 10/29/20 Page 4 of 15 Page ID #:827




  1            4.2   Challenging Party: a Party or Non-Party that challenges the designation
  2   of information or items under this Order.
  3            4.3   “CONFIDENTIAL” Information or Items: information (regardless of
  4   how it is generated, stored or maintained) or tangible things that qualify for protection
  5   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
  6   Cause Statement.
  7            4.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
  8
      support staff).
  9
               4.5   Designating Party: a Party or Non-Party that designates information or
 10
      items that it produces in disclosures or in responses to discovery as
 11
      “CONFIDENTIAL.”
 12
               4.6   Disclosure or Discovery Material: all items or information, regardless of
 13
      the medium or manner in which it is generated, stored, or maintained (including,
 14
      among other things, testimony, transcripts, and tangible things), that are produced or
 15
 16   generated in disclosures or responses to discovery in this matter.

 17            4.7   Expert: a person with specialized knowledge or experience in a matter

 18   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 19   expert witness or as a consultant in this Action.
 20            4.8   House Counsel: attorneys who are employees of a party to this Action.
 21   House Counsel does not include Outside Counsel of Record or any other outside
 22   counsel.
 23            4.9   Non-Party: any natural person, partnership, corporation, association or
 24   other legal entity not named as a Party to this action.
 25            4.10 Outside Counsel of Record: attorneys who are not employees of a party
 26   to this Action but are retained to represent or advise a party to this Action and have
 27   appeared in this Action on behalf of that party or are affiliated with a law firm that has
 28
      appeared on behalf of that party, and includes support staff.
      05629801.1                                -4-
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01731-ODW-PVC Document 52 Filed 10/29/20 Page 5 of 15 Page ID #:828




  1            4.11 Party: any party to this Action, including all of its officers, directors,
  2   employees, consultants, retained experts, and Outside Counsel of Record (and their
  3   support staffs).
  4            4.12 Producing Party: a Party or Non-Party that produces Disclosure or
  5   Discovery Material in this Action.
  6            4.13 Professional Vendors: persons or entities that provide litigation support
  7   services (e.g., photocopying, videotaping, translating, preparing exhibits or
  8
      demonstrations, and organizing, storing, or retrieving data in any form or medium)
  9
      and their employees and subcontractors.
 10
               4.14 Protected Material: any Disclosure or Discovery Material that is
 11
      designated as “CONFIDENTIAL.”
 12
               4.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 13
      from a Producing Party.
 14
        5.     SCOPE
 15
               The protections conferred by this Stipulation and Order cover not only
 16
 17   Protected Material (as defined above), but also (1) any information copied or extracted

 18   from Protected Material; (2) all copies, excerpts, summaries, or compilations of

 19   Protected Material; and (3) any testimony, conversations, or presentations by Parties
 20   or their Counsel that might reveal Protected Material.
 21            Any use of Protected Material at trial shall be governed by the orders of the trial
 22   judge. This Order does not govern the use of Protected Material at trial.
 23     6.     DURATION
 24            Unless otherwise stated herein, even after final disposition of this litigation, the
 25   confidentiality obligations imposed by this Order shall remain in effect until a
 26   Designating Party agrees otherwise in writing or a court order otherwise directs. Final
 27   disposition shall be deemed to be the later of (1) dismissal of all claims and defenses
 28   in this action, with or without prejudice; and (2) final judgment herein after the
      05629801.1                                  -5-
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01731-ODW-PVC Document 52 Filed 10/29/20 Page 6 of 15 Page ID #:829




  1   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of
  2   this action, including the time limits for filing any motions or applications for
  3   extension of time pursuant to applicable law.
  4     7.     DESIGNATED PROTECTED MATERIAL
  5            7.1    Exercise of Restraint and Care in Designating Material for Protection.
  6   Each Party or Non-Party that designates information or items for protection under this
  7   Order must take care to limit any such designation to specific material that qualifies
  8
      under the appropriate standards. The Designating Party must designate for protection
  9
      only those parts of material, documents, items or oral or written communications that
 10
      qualify so that other portions of the material, documents, items or communications for
 11
      which protection is not warranted are not swept unjustifiably within the ambit of this
 12
      Order.
 13
               Mass, indiscriminate or routinized designations are prohibited. Designations
 14
      that are shown to be clearly unjustified or that have been made for an improper
 15
 16   purpose (e.g., to unnecessarily encumber the case development process or to impose

 17   unnecessary expenses and burdens on other parties) may expose the Designating Party

 18   to sanctions.
 19            If it comes to a Designating Party’s attention that information or items that it
 20   designated for protection do not qualify for protection, that Designating Party must
 21   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 22            7.2    Manner and Timing of Designations. Except as otherwise provided in
 23   this Order (see, e.g., second paragraph of section 7.2(a) below), or as otherwise
 24   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 25   under this Order must be clearly so designated before the material is disclosed or
 26   produced. Additionally, any documents marked by a party as “CONFIDENTIAL”
 27   prior to entry of this Order shall be governed by the parties’ stipulation (as reflected
 28
      herein) unless the producing party indicates otherwise. Designation in conformity
      05629801.1                                 -6-
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01731-ODW-PVC Document 52 Filed 10/29/20 Page 7 of 15 Page ID #:830




  1   with this Order requires:
  2            (a)     for information in documentary form (e.g., paper or electronic
  3   documents, but excluding transcripts of depositions or other pretrial or trial
  4   proceedings), that the Producing Party affix at a minimum, the legend
  5   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  6   contains protected material. If only a portion of the material on a page qualifies for
  7   protection, the Producing Party also must clearly identify the protected portion(s)
  8
      (e.g., by making appropriate markings in the margins).
  9
               A Party or Non-Party that makes original documents available for inspection
 10
      need not designate them for protection until after the inspecting Party has indicated
 11
      which documents it would like copied and produced. During the inspection and before
 12
      the designation, all of the material made available for inspection shall be deemed
 13
      “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 14
      copied and produced, the Producing Party must determine which documents, or
 15
 16   portions thereof, qualify for protection under this Order. Then, before producing the

 17   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”

 18   to each page that contains Protected Material. If only a portion of the material on a
 19   page qualifies for protection, the Producing Party also must clearly identify the
 20   protected portion(s) (e.g., by making appropriate markings in the margins). If the
 21   Discovery Material cannot readily be marked as CONFIDENTIAL (such as an Excel
 22   file), CONFIDENTIAL may be used as part of the name of the file.
 23            (b)     for Testimony given in depositions the Designating Party may either:
 24                    (1)   identify on the record, before the close of the deposition, all “Con-
 25   fidential” Testimony, by specifying all portions of the Testimony that qualify as “Con-
 26   fidential;” or
 27                  (2) designate the entirety of the Testimony at the deposition as
 28
      “Confidential” (before the deposition is concluded) with the right to identify more
      05629801.1                                  -7-
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01731-ODW-PVC Document 52 Filed 10/29/20 Page 8 of 15 Page ID #:831




  1   specific portions of the Testimony as to which protection is sought within 30 days
  2   following receipt of the deposition transcript. In circumstances where portions of the
  3   deposition Testimony are designated for protection, the transcript pages containing
  4   “Confidential” Information may be separately bound by the court reporter, who must
  5   affix to the top of each page the legend “Confidential,” as instructed by the
  6   Designating Party.
  7            (c)   for information produced in some form other than documentary and for
  8
      any other tangible items, that the Producing Party affix in a prominent place on the
  9
      exterior of the container or containers in which the information is stored the legend
 10
      “CONFIDENTIAL.” If only a portion or portions of the information warrants
 11
      protection, the Producing Party, to the extent practicable, shall identify the protected
 12
      portion(s).
 13
               7.3   Inadvertent Failures to Designate. An inadvertent failure to designate
 14
      qualified information or items does not, standing alone, waive the Designating Party’s
 15
 16   right to secure protection under this Order for such material. Upon a request for

 17   correction of a designation, the Receiving Party must make reasonable efforts to

 18   assure that the material is treated in accordance with the provisions of this Order.
 19     8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 20            8.1   Timing of Challenges. Any Party or Non-Party may challenge a
 21   designation of confidentiality at any time that is consistent with the Court’s
 22   Scheduling Order.
 23            8.2   Meet and Confer. The Challenging Party shall initiate the dispute
 24   resolution process under Local Rule 37-1 et seq.
 25            8.3   Joint Stipulation. Any challenge submitted to the Court shall be via a
 26   joint stipulation pursuant to Local Rule 37-2.
 27            8.4   The burden of persuasion in any such challenge proceeding shall be on
 28
      the Designating Party. Frivolous challenges, and those made for an improper purpose
      05629801.1                                -8-
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01731-ODW-PVC Document 52 Filed 10/29/20 Page 9 of 15 Page ID #:832




  1   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  2   expose the Challenging Party to sanctions. Unless the Designating Party has waived or
  3   withdrawn the confidentiality designation, all parties shall continue to afford the
  4   material in question the level of protection to which it is entitled under the Producing
  5   Party’s designation until the Court rules on the challenge.
  6     9.     ACCESS TO AND USE OF PROTECTED MATERIAL
  7            9.1   Basic Principles. A Receiving Party may use Protected Material that is
  8
      disclosed or produced by another Party or by a Non-Party in connection with this
  9
      Action only for prosecuting, defending or attempting to settle this Action. Such
 10
      Protected Material may be disclosed only to the categories of persons and under the
 11
      conditions described in this Order. When the Action has been terminated, a Receiving
 12
      Party must comply with the provisions of section 15 below (FINAL DISPOSITION).
 13
               Protected Material must be stored and maintained by a Receiving Party at a
 14
      location and in a secure manner that ensures that access is limited to the persons
 15
 16   authorized under this Order.

 17            9.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless

 18   otherwise ordered by the court or permitted in writing by the Designating Party, a
 19   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
 20   only to:
 21            (a)   the Receiving Party’s Outside Counsel of Record in this Action, as well
 22   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
 23   disclose the information for this Action;
 24            (b)   the officers, directors, and employees (including House Counsel) of the
 25   Receiving Party to whom disclosure is reasonably necessary for this Action;
 26            (c)   Experts (as defined in this Order) of the Receiving Party to whom
 27   disclosure is reasonably necessary for this Action and who have signed the
 28
      “Acknowledgment and Agreement to Be Bound” (Exhibit A);
      05629801.1                               -9-
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01731-ODW-PVC Document 52 Filed 10/29/20 Page 10 of 15 Page ID #:833




  1            (d)   the court and its personnel;
  2            (e)   court reporters and their staff;
  3            (f)   professional jury or trial consultants, mock jurors, and Professional
  4   Vendors to whom disclosure is reasonably necessary for this Action and who have
  5   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  6            (g)   the author or recipient of a document containing the information or a
  7   custodian or other person who otherwise possessed or knew the information;
  8
               (h)   during their depositions, witnesses, and attorneys for witnesses, in the
  9
      Action to whom disclosure is reasonably necessary provided: (1) the witness and
 10
      his/her attorneys sign the “Acknowledgment and Agreement to Be Bound” attached
 11
      hereto as Exhibit A; and (2) they will not be permitted to keep any Protected Material
 12
      or confidential information, unless otherwise agreed by the Designating Party or
 13
      ordered by the court. Pages of transcribed deposition testimony or exhibits to
 14
      depositions that reveal Protected Material may be separately bound by the court
 15
 16   reporter and may not be disclosed to anyone except as permitted under this Stipulated

 17   Protective Order; and

 18            (i)   any mediator or settlement officer, and their supporting personnel,
 19   mutually agreed upon by any of the parties engaged in settlement discussions.
 20     10. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
            OTHER LITIGATION
 21
 22            If a Party is served with a subpoena or a court order issued in other litigation
 23   that compels disclosure of any information or items designated in this Action as
 24   “CONFIDENTIAL,” that Party must:
 25            (a)   promptly notify in writing the Designating Party. Such notification shall
 26   include a copy of the subpoena or court order;
 27
               (b)   promptly notify in writing the party who caused the subpoena or order to
 28
      issue in the other litigation that some or all of the material covered by the subpoena or
      05629801.1                                 - 10 -
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01731-ODW-PVC Document 52 Filed 10/29/20 Page 11 of 15 Page ID #:834




  1   order is subject to this Stipulated Protective Order. Such notification shall include a
  2   copy of this Stipulated Protective Order; and
  3            (c)   cooperate with respect to all reasonable procedures sought to be pursued
  4   by the Designating Party whose Protected Material may be affected.
  5            If the Designating Party timely seeks a protective order, the Party served with
  6   the subpoena or court order shall not produce any information designated in this
  7   action as “CONFIDENTIAL” before a determination by the court from which the
  8
      subpoena or order issued, unless the Party has obtained the Designating Party’s
  9
      permission. The Designating Party shall bear the burden and expense of seeking
 10
      protection in that court of its confidential material and nothing in these provisions
 11
      should be construed as authorizing or encouraging a Receiving Party in this Action to
 12
      disobey a lawful directive from another court.
 13
        11. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 14         PRODUCED IN THIS LITIGATION
 15
 16            (a)   The terms of this Order are applicable to information produced by a Non-

 17   Party in this Action and designated as “CONFIDENTIAL.” Such information

 18   produced by Non-Parties in connection with this litigation is protected by the
 19   remedies and relief provided by this Order. Nothing in these provisions should be
 20   construed as prohibiting a Non-Party from seeking additional protections.
 21            (b)   In the event that a Party is required, by a valid discovery request, to
 22   produce a Non-Party’s confidential information in its possession, and the Party is
 23   subject to an agreement with the Non-Party not to produce the Non-Party’s
 24   confidential information, then the Party shall:
 25                  (1)    promptly notify in writing the Requesting Party and the Non-Party
 26   that some or all of the information requested is subject to a confidentiality agreement
 27
      with a Non-Party;
 28

      05629801.1                                - 11 -
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01731-ODW-PVC Document 52 Filed 10/29/20 Page 12 of 15 Page ID #:835




  1                  (2)    promptly provide the Non-Party with a copy of the Stipulated
  2   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  3   specific description of the information requested; and
  4                  (3)    make the information requested available for inspection by the
  5   Non-Party, if requested.
  6            (c)   If the Non-Party fails to seek a protective order from this court within 14
  7   days of receiving the notice and accompanying information, the Receiving Party may
  8
      produce the Non-Party’s confidential information responsive to the discovery request.
  9
      If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
 10
      any information in its possession or control that is subject to the confidentiality
 11
      agreement with the Non-Party before a determination by the court. Absent a court
 12
      order to the contrary, the Non-Party shall bear the burden and expense of seeking
 13
      protection in this court of its Protected Material.
 14
        12. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 15
 16            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

 17   Protected Material to any person or in any circumstance not authorized under this

 18   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 19   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 20   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 21   persons to whom unauthorized disclosures were made of all the terms of this Order,
 22   and (d) request such person or persons to execute the “Acknowledgment and
 23   Agreement to Be Bound” that is attached hereto as Exhibit A.
 24     13. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 25         PROTECTED MATERIAL
 26
               When a Producing Party gives notice to Receiving Parties that certain
 27
      inadvertently produced material is subject to a claim of privilege or other protection,
 28

      05629801.1                                - 12 -
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01731-ODW-PVC Document 52 Filed 10/29/20 Page 13 of 15 Page ID #:836




  1   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  2   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  3   may be established in an e-discovery order that provides for production without prior
  4   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  5   parties reach an agreement on the effect of disclosure of a communication or
  6   information covered by the attorney-client privilege or work product protection, the
  7   parties may incorporate their agreement in the stipulated protective order submitted to
  8
      the court.
  9
        14. MISCELLANEOUS
 10
               14.1 Right to Further Relief. Nothing in this Order abridges the right of any
 11
      person to seek its modification by the Court in the future.
 12
               14.2 Right to Assert Other Objections. By stipulating to the entry of this
 13
      Protective Order, no Party waives any right it otherwise would have to object to
 14
      disclosing or producing any information or item on any ground not addressed in this
 15
 16   Stipulated Protective Order. Similarly, no Party waives any right to object on any

 17   ground to use in evidence of any of the material covered by this Protective Order.

 18            14.3 Filing Protected Material. A Party that seeks to file under seal any
 19   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
 20   only be filed under seal pursuant to a court order authorizing the sealing of the
 21   specific Protected Material at issue. If a Party’s request to file Protected Material
 22   under seal is denied by the court, then the Receiving Party may file the information in
 23   the public record unless otherwise instructed by the court.
 24     15. FINAL DISPOSITION
 25            After the final disposition of this Action, as defined in paragraph 4, within 60
 26   days of a written request by the Designating Party, each Receiving Party must return
 27   all Protected Material to the Producing Party or destroy such material. As used in this
 28
      subdivision, “all Protected Material” includes all copies, abstracts, compilations,
      05629801.1                                 - 13 -
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01731-ODW-PVC Document 52 Filed 10/29/20 Page 14 of 15 Page ID #:837




  1   summaries, and any other format reproducing or capturing any of the Protected
  2   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
  3   must submit a written certification to the Producing Party (and, if not the same person
  4   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
  5   category, where appropriate) all the Protected Material that was returned or destroyed
  6   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
  7   compilations, summaries or any other format reproducing or capturing any of the
  8
      Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
  9
      archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
 10
      legal memoranda, correspondence, deposition and trial exhibits, expert reports,
 11
      attorney work product, and consultant and expert work product, even if such materials
 12
      contain Protected Material. Any such archival copies that contain or constitute
 13
      Protected Material remain subject to this Protective Order as set forth in Section 6
 14
      (DURATION).
 15
 16     16. VIOLATION

 17            Any violation of this Order may be punished by appropriate measures

 18   including, without limitation, contempt proceedings and/or monetary sanctions.
 19
 20            FOR GOOD CAUSE SHOWN BY THE PARTIES’ STIPULATION, IT IS SO
 21   ORDERED.
 22
 23            DATED: October 29, 2020                 ________________________________
 24                                                    Hon. Pedro V. Castillo
                                                       United States Magistrate Judge
 25
 26
 27
 28

      05629801.1                              - 14 -
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01731-ODW-PVC Document 52 Filed 10/29/20 Page 15 of 15 Page ID #:838




  1                                     EXHIBIT A
  2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3
  4            I, ___________________ [print or type full name], of __________________
  5   [print or type full address], declare under penalty of perjury that I have read in its
  6   entirety and understand the Stipulated Protective Order that was issued by the United
  7   States District Court for the Central District of California on [date] in the case of
  8
      Malibu Behavioral Health Services, Inc. d/b/a South California Road to Recovery v.
  9
      Magellan Healthcare, Inc., et al., Case No. 2:20-CV-01731-ODW-PVC. I agree to
 10
      comply with and to be bound by all the terms of this Stipulated Protective Order and I
 11
      understand and acknowledge that failure to so comply could expose me to sanctions and
 12
      punishment in the nature of contempt. I solemnly promise that I will not disclose in any
 13
      manner any information or item that is subject to this Stipulated Protective Order to any
 14
      person or entity except in strict compliance with the provisions of this Order.
 15
 16   I further agree to submit to the jurisdiction of the United States District Court for the

 17   Central District of California for enforcing the terms of this Stipulated Protective Order,

 18   even if such enforcement proceedings occur after termination of this action. I hereby
 19   appoint _____________________ [print or type full name] of
 20   _____________________ [print or type full address and telephone number] as my
 21   California agent for service of process in connection with this action or any
 22   proceedings related to enforcement of this Stipulated Protective Order.
 23            Date: _________________________________
 24
               City and State where sworn and signed:
 25
 26            Printed name:
 27
               Signature:
 28

      05629801.1                                - 15 -
                                  STIPULATED PROTECTIVE ORDER
